DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/14/2021 has been entered.
 
Response to Amendment
This Office Action is responsive to the amendment filed on 2/11/2021.  Claims 7-9, 30-32 are canceled.  Claims 4 are withdrawn from further consideration as being drawn to a non-elected invention, in accordance with 37 CFR 1.142(b).  Applicant’s arguments have been considered, Claims 1-3, 5, 10, 12, 28 are non-finally rejected for reasons below.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:



Claims 1, 2, 5, 10, 11, 28 are rejected under 35 U.S.C. 103(1) as being unpatentable over Pan (US 2011/0123866) in view of Sano (US 2011/0311868), Shitaba (US 2016/0285102), Jiang (US 2014/0186694), Ikeda (US 2011/0281161), Hattori (US 6409984).
Refer to figure 6.  Regarding claim 1, Pan discloses a method of forming a rechargeable battery, the method comprising:
forming a cathode material bilayer structure on a surface of a cathode current collector, wherein the cathode material bilayer structure comprises a lower portion composed of first particles having a first particle size and an upper portion composed of second particles having a second particle size that is less than the first particle size;
wherein the forming the cathode material bilayer structure comprises a slurry-based deposition process [0092], 
wherein the lower portion of the cathode material bilayer structure forms an interface with the cathode current collector [0156],
forming an solid-state electrolyte [0067] on the smoothed topmost surface of the upper portion of the cathode material bilayer;
and forming an anode current collector above the electrolyte.
Regarding claim 1 “forming an solid-state electrolyte having a thickness of less than 5 um”, Pan discloses the polymer gel electrolyte has a thickness between 1 um and 10 um [0068].  In the case where the claimed ranges “overlap or lie inside ranges prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP 2144.05.  
Regarding claim 2, further comprising forming an anode region between the electrolyte and the anode current collector.
Regarding claim 5, wherein the cathode material bilayer structure has a thickness of greater than 5 um [0157].
Regarding claim 10, wherein the first particle size of each first particle is from 10 um to 100 um, and the second particle size of each second particle is less than 0.1 um, refer to [0148], in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP 2144.05.  
Regarding claim 1, wherein at least one of the first particles and the second particles are single crystalline particles, regarding claim 28, both of the first particles and the second particles are composed of single crystalline particles.  Sano teaches active material particles comprising single crystallites.  The single crystallites seem to make lithium ions more likely to diffuse into the crystal lattices and easier to insert and desorb [0222].  It would have been obvious to one of ordinary skill in the art at the time the invention was made to make the particles of Pan single crystallites, as taught by Sano, for the benefit of having good lithium ion diffusion.
Regarding claim 1, Pan does not disclose the forming of the cathode material bilayer structure comprises a curing step, and a smoothing process, wherein the 
It has been held that applying a known technique to a known device (method, or product) ready for improvement to yield predictable results would have been within the skill of an ordinary artisan.  KSR International Co. v. Teleflex Inc.,  550  U.S. ___, ___, 82 USPQ2d 1385, 1395-97 (2007).  See MPEP 2143.
It is noted that applying the technique of Shitaba to the battery of Pan yields a predictable result of forming a smooth, continuous surface between the electrode and an adjacent layer.  
Regarding claim 1, Pan does not disclose a topmost surface to the upper portion of the cathode material bilayer structure has a surface roughness of 2 um root mean square or less.  Jiang teaches the power characteristics (e.g., power retention, cycle life, and so forth) of each battery cell may depend, at least in part, on various parameters of the cathode active material. Example parameters of the cathode active material that can affect the power characteristics include the chemical composition of the cathode active material, as well as the physical properties of the cathode (e.g., the porosity and surface roughness of the cathode active material when coated onto an electrode). For instance, the chemical composition of the cathode active material may 
Regarding claim 1, Pan does not disclose wherein the lower portion of the cathode material bilayer structure has an upper surface having a surface roughness of greater than 2 um root mean square.  Ikeda teaches a battery electrode having a surface roughness between 2.5 um to 42 um [0069].  The surface roughness contributes to adhesion between the active material layer and its layer above it, the insulating particle-containing layer [0070].  It would have been obvious to one of ordinary skill in the art at the time the invention was made to form the lower portion of the cathode material bilayer structure to have an upper surface having a particular surface roughness for the benefit of forming a good adhesion to the upper portion.
Regarding claim 7, wherein the first particles are annealed particles having a first microstructure that is selected from a greater than 50 % octahedrally coordinated microstructure, and a 50 % or less under-developed octahedrally coordinated microstructure, and the second particles are annealed particles having a second microstructure that differs from the first microstructure and is selected from a greater than 50 % octahedrally coordinated microstructure, and a 50 % or less under-
The instant Specification states:
[0034] In some embodiments, the first particles 12 may be annealed (700°C or greater) prior to binding and being used in the slurry deposition process. In such an embodiment, the first particles 12 have a substantially (i.e., greater than 50 percent) octahedrally coordinated microstructure.   [0042] In some embodiments, the second particles 16 may be annealed (700°C or greater) prior to binding and being used in the slurry deposition process. In such an embodiment, the second particles 16 have a substantially (greater than 50 percent) octahedrally coordinated microstructure.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to anneal the particles of Pan, as taught by Hattori, for the benefit of increasing the surface area for reaction availability.
	
The annealing process of Hattori would yield the crystal structure as claimed in claim 1.  MPEP 2112 V states that "once a reference teaching product appearing to be substantially identical is made the basis of a rejection, and the Examiner presents evidence or reasoning tending to show inherency, the burden shifts to the Applicant to show an unobvious difference."


3 is rejected under 35 U.S.C. 103(a) as being unpatentable over Pan (US 2011/0123866) in view of Sano (US 2011/0311868), Ikeda (US 2011/0281161) as applied to claim 1, in view of Whitacre (US 6558836).
Regarding claim 3, Pan does not disclose wherein the forming the anode region comprises depositing an anode material on the electrolyte prior to forming the anode current collector.  Pan discloses a lithium anode [0154].  Whitacre teaches depositing a lithium metal anode on an electrolyte layer (5:1-5).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to form the lithium metal anode on the electrolyte of Pan, as taught by Whitacre, since it has been held that applying a known technique to a known device (method, or product) ready for improvement to yield predictable results would have been within the skill of an ordinary artisan.  KSR International Co. v. Teleflex Inc., 550  U.S. ___, ___, 82 USPQ2d 1385, 1395-97 (2007).  See MPEP 2143.
The combination would yield predictable results of forming an anode.


Claim 12 is rejected under 35 U.S.C. 103(a) as being unpatentable over Pan (US 2011/0123866) in view of Sano (US 2011/0311868), Ikeda (US 2011/0281161) as applied to claim 1, in view of Bachrach (US 2011/0129732).
Regarding claim 12, Pan does not disclose further comprising forming a conformal layer of a dielectric material on a topmost surface of the upper portion of the cathode material bilayer structure.  Bachrach teaches using a dielectric layer as a separator layer to prevent direct electrical contact between the components in the 

Response to Arguments
The arguments filed 2/11/2021 are moot in view of the new grounds of rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA KYUNG SOO WALLS whose telephone number is (571)272-8699.  The examiner can normally be reached on M-F until 5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached at 571-270-5256.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/CYNTHIA K WALLS/           Primary Examiner, Art Unit 1724